Citation Nr: 1400600	
Decision Date: 01/08/14    Archive Date: 01/23/14

DOCKET NO.  09-46 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for service-connected migraine headaches.

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

4.  Entitlement to service connection for fracture of the right ankle.

5.  Entitlement to service connection for a neck disability.

6.  Entitlement to service connection for a skin disability, to include recurrent cellulitis with local skin infections, including knees, lymphadenopathy of axillae and methicillin-resistant Staphylococcus aureus (MRSA) of left elbow, also claimed as cellulitis of right arm with fever and nausea, left lower extremity lymphedema, and lesions under armpits.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1996 to February 2008.

These matters come before the Board of Veterans' Appeals (Board) on appeal of an October 2008 rating decision from the Winston-Salem, North Carolina Regional Office (RO) of the Department of Veterans Affairs (VA).

In August 2013, the Veteran testified at a travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of this hearing is associated with the claims folder.  

The Board has reviewed the Veteran's claims folder and the record maintained in the Virtual VA paperless claims processing system.

The issues of entitlement to service connection for GERD, a right ankle disability, a neck disability, and a skin disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.
FINDINGS OF FACT

1.  The Veteran's migraine headaches are manifested by episodes at least once a month with up to three days requiring rest, but have not resulted in very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability. 

2.  The Veteran's currently diagnosed sleep apnea is related to his military service.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 30 percent for migraine headaches have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.124a, Diagnostic Code 8100 (2013).  

2.  The Veteran's currently diagnosed sleep apnea was incurred in military service.  38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to an increased disability rating for his service-connected migraine headaches and entitlement to service connection for sleep apnea.  In the interest of clarity, the Board will discuss certain preliminary matters.  The issues on appeal will then be analyzed and a decision rendered.

The Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126 (West 2002 & Supp. 2012)).  The VCAA imposes obligations on VA in terms of its duty to notify and to assist claimants.
With regard to the Veteran's claim of entitlement to service connection for sleep apnea, as will be discussed in more detail below, sufficient evidence is of record to grant this claim.  Thus, any errors in complying with the notice or assistance requirements with respect to that matter are moot.  

Upon receipt of a complete or substantially complete application for benefits, VA is ordinarily required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record that is necessary to substantiate the claim, that VA will seek to provide, and that he/she is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  

Further, the United States Court of Appeals for Veterans Claims (Court) has held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  (1)  veteran status; (2)  existence of a disability; (3)  a connection between the veteran's service and the disability; (4)  degree of disability; and (5)  effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court also explained that proper notification must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.  

The Court has also held, however, that VCAA notice is not required under circumstances where a claim for service connection is granted, a rating and an effective date are assigned, and the claimant files an appeal as to the evaluation assigned to that grant.  See Dingess v. Nicholson, 19 Vet. App. at 491 (in which the Court held that, "[i]n cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated-it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled").  Rather, under those circumstances, the provisions of 38 U.S.C.A. §§ 5104 & 7105 and 38 C.F.R. § 3.103 are for application.  Id.  

Here, the Veteran's claim for an increased rating for his service-connected migraine headaches essentially fall within this fact pattern.  Prior to the RO's October 2008 grant of service connection for migraine headaches, the Veteran was notified (by a March 2008 letter) of the evidence needed to establish that underlying issue.  After receiving notice of the award of service connection for this disability here at issue, the Veteran perfected a timely appeal with respect to the rating initially assigned to the grant.  Clearly, no further section 5103(a) notice is required for this increased rating claim.  

As for the provisions of 38 U.S.C.A. §§ 5104 & 7105 and 38 C.F.R. § 3.103, the record shows that the Veteran has been provided with various communications [including the notice of the October 2008 rating decision, the October 2009 statement of the case (SOC), and the March 2010 supplemental statement of the case (SSOC)] that contain notice of VA's rating criteria, his appellate rights, a summary of relevant evidence, citations to applicable law, and a discussion of the reasons for the decision made by the agency of original jurisdiction.  In short, the procedural requirements of the law have been satisfied.  No further due process development of notification of this increased rating claim is required.  

In the instant case, the Board finds reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claim.  There is no reasonable possibility that further assistance would aid in substantiating this claim.  The pertinent evidence of record includes the Veteran's statements, service treatment records, as well as VA treatment records.  The Veteran has not identified any other treatment records pertaining to his migraine headaches that are not already associated with his claims folder.    

As noted above, the Veteran also was afforded a hearing before the undersigned VLJ during which he presented oral argument in support of his increased rating claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issue on appeal during the hearing and specifically discussed the Veteran's migraine headaches symptomatology, and suggested the submission of evidence that would be beneficial to the Veteran's claim, namely evidence pertaining to the Veteran's recurrent headaches.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the rating criteria necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the criteria necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Also, the Veteran was afforded VA examinations in May 2008 and April 2013.  The examination reports reflect that the examiners interviewed and examined the Veteran, reviewed his past medical history, documented his current medical conditions, and rendered appropriate diagnoses consistent with the remainder of the evidence of record.  Furthermore, these examination reports contain sufficient information to rate the Veteran's disability under the appropriate diagnostic criteria.  The Board therefore concludes that these VA examinations are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2013); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

The Board notes that although the May 2008 VA examiner reported that the Veteran's claims folder was available and reviewed prior to examination, the April 2013 VA examiner did not specifically indicate such.  However, such did not have an adverse effect on the adequacy of the examination.  Notably, as previously indicated, the examiner fully considered the Veteran's complaints, to include his complaints of symptoms associated with his migraine headaches.  An examination was then performed that addressed all the relevant rating criteria.  
Under these circumstances, the Board finds that VA has satisfied the notification and duty to assist provisions of the law and that no further action pursuant to the VCAA need be undertaken on the Veteran's behalf.

Additionally, the Board observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2013).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claim.  He has retained the services of a representative, who has received all appropriate notifications.  

Accordingly, the Board will proceed to a decision as to the issues of entitlement to an initial evaluation in excess of 30 percent for migraine headaches as well as entitlement to service connection for sleep apnea.

Higher evaluation for migraine headaches

The Veteran essentially contends that his migraine headaches are more disabling than contemplated by the current 30 percent evaluation.  

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  Each disability must be viewed in relation to its history, with an emphasis on the limitation of activity imposed by the disabling condition.  Medical reports must be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7 (2013).

While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The United States Court of Appeals for Veterans Claims (Court) has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992). 

The Veteran's migraine headaches have been evaluated under Diagnostic Code 8100 for migraines.  This code is deemed by the Board to be the most appropriate, primarily because it pertains specifically to the diagnosed disability in the Veteran's case (migraine headaches).  The Board can identify nothing in the evidence to suggest that another diagnostic code or codes would be more appropriate, and the Veteran has not requested that another diagnostic code be used.  Accordingly, the Board concludes that Diagnostic Code 8100 is the most appropriate in this case.

Under Diagnostic Code 8100, a 30 percent rating is warranted for characteristic prostrating attacks occurring on an average of once a month over the last several months.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2013).  A maximum 50 percent rating is warranted for very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  Id.  

The rating criteria do not define "prostrating," nor has the Court. Cf. Fenderson v. West, 12 Vet. App. 119 (1999) (quoting Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack.).  By way of reference, the Board notes that according to WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN ENGLISH, THIRD COLLEGE EDITION (1986), p. 1080, "prostration" is defined as "utter physical exhaustion or helplessness." A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1367 (28th Ed. 1994), in which "prostration" is defined as "extreme exhaustion or powerlessness." 

The Veteran was afforded a VA examination in May 2008.  He reported headaches which occurred about four times a week and lasted anywhere from 5 hours to 3 days.  They were located in the frontal area and described as sharp and throbbing.  They were aggravated by light and noise, and relieved somewhat by medication.  He also had auras of flashing lights and nausea was associated with the headaches.  Further, he reported that during service, he went on quarters about six times a month because of the headaches, and was not able to drive if he had a severe headache.  

Upon examination, the VA examiner reported that the Veteran walked with the aid of a crutch but was able to use both hands.  Cranial nerve, facial sensory, Trapezii and sternocleidomastoid strength, tongue, motor system, deep tendon, pain, sensory, coordination, and muscle tone testing were essentially normal.  The examiner diagnosed the Veteran with migraine headaches.  

Treatment records from the Womack Army Medical Center document the Veteran's treatment for his migraine headaches.  A treatment record dated September 2008 notes his symptoms of severe, throbbing headaches.  Neurological examination at that time was normal.  It was further noted that the symptoms the Veteran experienced from his headaches appeared to be from a benign headache and that he could be safely cared for at home.  He continued to use medication for the headaches.  He reported in a December 2009 evaluation that he had a migraine headache about 3 times a week and that the headaches lasted from 20 minutes to 3 days.  He used 2 doses of Excedrin per week, and if the headache did not go away he used Zomig.  He was diagnosed with migraine headaches which were "under reasonable control." 

The Veteran was provided a VA examination in April 2013.  He reported frontal pain, sensitivity to light, and changes in vision associated with the migraine headaches.  He also reported that the headache lasted less than one day, occurred more frequently than once a month, and were prostrating in nature.  He indicated very frequent prostrating and prolonged attacks of migraine headache pain.  He did not have prostrating attacks of non-migraine headache pain.  He specifically reported that the migraine headaches did not affect his ability to work.  The examiner diagnosed the Veteran with migraine headaches.

The Veteran continued his report of migraine headaches at the August 2013 Board hearing.  Specifically, he testified that he has prostrating headaches that incapacitate him at least once a month and that he takes medication, in particular Zomax, for treatment.  See the August 2013 Board hearing transcript, pgs. 21-22.  He also stated that his headaches have maintained since his discharge from military service.  He also indicated that when prolonged attacks occur, he is prevented from doing activities such as attending his children's baseball games.    

Based on the foregoing, the Board finds that the Veteran's migraine headaches do not meet the criteria for an evaluation in excess of the current 30 percent rating.  Although the Veteran's migraine headaches are arguably frequent, prostrating and prolonged, and while the Board acknowledges his testimony that he went on quarters during service due to his headaches, his migraine headaches are not productive of severe economic inadaptability during the period under consideration.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2013).  In this regard, the Veteran specifically reported at the April 2013 VA examination that his migraine headaches do not affect his ability to work.  Although the Board notes that he is in receipt of total disability benefits based on individual unemployability (TDIU), the competent and probative evidence of record indicates that he is in receipt of this benefit due to his service-connected low back disability.  See a VA examination report dated December 2008.  The Board also reiterates treatment records from the Womack Army Medical Center during the course of the period under consideration which indicate that his headaches are "benign" and "under reasonable control."  Indeed, the Veteran's symptoms during the period under consideration, to include prostrating headaches that occurred at least once a month are contemplated in the current 30 percent evaluation.    

In sum, the Board finds that an evaluation in excess of 30 percent for migraine headaches is not met.  See Fenderson, supra.  As the preponderance of the evidence is against the claim for an increased rating, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In reaching the above conclusions with respect to the Veteran's increased rating claim, the Board has not overlooked the Veteran's statements with regard to the severity of his migraine headache disability.  The Veteran is competent to report on factual matters of which he had firsthand knowledge, e.g., experiencing pain, frequency of episodes of migraine headaches, severity of his headaches. . .; and the Board finds that the Veteran's reports have been credible.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Board had taken into account the Veteran's statements with regard to the frequency and severity of his migraine headaches as they are competent and credible, and his statements have been afforded great probative weight in this case.  

The Board has also considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b) (1) (2013).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).
Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's migraine headache disability with the established criteria shows that the rating criteria reasonably describes the Veteran's disability levels and symptomatology.  

The Veteran's complaints of incapacitating headaches are contemplated in the criteria for evaluating migraine headaches.  The criteria practicably represent the average impairment in earning capacity resulting from the Veteran's disability.  See 38 C.F.R. § 4.1 (2013).  

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b) (1) is not warranted. 

Finally, the Board has considered whether a remand for consideration of TDIU is warranted.  The Court has held that TDIU is an element of an increased rating claim.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, the Board observes that the Veteran was awarded TDIU in a January 2009 rating decision with an effective date of February 7, 2008, which is also the effective date of his service-connected migraine headaches.  Therefore, further consideration of this matter is not necessary.

Service connection for sleep apnea

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).

In order to establish service connection for the claimed disorder, there must be 
(1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

After the evidence is assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2013).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Veteran is claiming entitlement to service connection for sleep apnea, which he contends is due to his military service.  See, e.g., the August 2013 Board hearing transcript, page 12.

As noted above, in order for service connection to be granted, three elements must be present:  (1) a current disability; (2) in-service incurrence of disease or injury; and (3) nexus.  See Hickson, supra.

As to Hickson element (1), it is undisputed that the Veteran is currently diagnosed with sleep apnea.  See, e.g., a VA treatment record dated August 2008.  Hickson element (1) is therefore satisfied.

With regard to Hickson element (2), evidence of an in-service incurrence of a disease or injury, the Board observes that the Veteran's service treatment records are absent complaints of or treatment for sleep apnea.  However, the Board acknowledges the Veteran's complaints of sleep difficulty which he has stated manifested during his service.  See the August 2013 Board hearing transcript, pgs. 12-13.  Indeed, the Board notes that the Veteran is competent to attest to experiencing difficulty sleeping during service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, although the Veteran as a lay person has not been shown to be capable of making medical conclusions, he is competent to report the circumstances of difficulty sleeping during service.  Furthermore, the Board finds the Veteran credible with regard to his report of symptoms.  Hickson element (2) is therefore arguably satisfied.

With respect to element (3), nexus, for reasons expressed immediately below the Board finds that the medical evidence in this case shows that there exists a contributory relationship between the Veteran's military service and his current sleep apnea, and that service connection is therefore warranted as to this claim.  

Specifically, in January 2009, the Veteran underwent a VA pulmonary evaluation for his complaints of insomnia.  At that time, he reported he was diagnosed with sleep apnea in July 2008, and that he had not been sleeping well.  After examination of the Veteran and consideration of his medical history, the VA physician, B.G., M.D., diagnosed the Veteran with obstructive sleep apnea and opined that it is most likely that the Veteran had sleep apnea while he was in the military.  The examiner's rationale for his conclusion was based on his finding that sleep apnea is a chronic disease and that there was no apparent change in the Veteran's weight or medication during military service or following discharge from service.     

The January 2009 VA pulmonary evaluation report was based upon a thorough examination of the Veteran and thoughtful analysis of the Veteran's entire history and medical condition.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) [the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"].  

Pertinently, the Board notes that there is no medical evidence which demonstrates the Veteran's sleep apnea is not related to his military service.  The United States Court of Appeals for Veterans Claims (Court) has cautioned against seeking an additional medical opinion where favorable evidence in the record is unrefuted.  The Court specifically indicated that it would not be permissible to undertake further development if the purpose was to obtain evidence against an appellant's claim.  See Mariano v. Principi, 17 Vet. App. 305, 312 (2003).

Thus, the competent and probative evidence of record indicates the Veteran's sleep apnea is related to his military service.  Hickson element (3), nexus, has accordingly been satisfied.

In summary, for reasons and bases expressed above, the Board concludes that service connection for sleep apnea warranted.  The benefit sought on appeal is granted.


ORDER

Entitlement to an initial evaluation in excess of 30 percent for service-connected migraine headaches is denied.

Entitlement to service connection for sleep apnea is granted.


REMAND

Service connection for GERD, a neck disability, and a skin disability

The Veteran contends that he has GERD, a neck disability, and a skin disability to include recurrent cellulitis with local skin infections, including knees, lymphadenopathy of axillae and MRSA of left elbow, also claimed as cellulitis of right arm with fever and nausea, left lower extremity lymphedema, and lesions under armpits that are related to his period of active service.  

The Veteran was afforded a VA examination for his claimed GERD, neck disability, and skin disability in May 2008.  At that time, he did not complain of neck problems or dysphagia, pyrosis, hematemesis, melena, reflux, regurgitation, nausea, vomiting, or other esophageal trauma.  After examination of the Veteran's cervical spine, the VA examiner indicated normal findings and declined to diagnose the Veteran with a neck disability.  The examiner also declined to diagnose the Veteran with GERD.  With regard to the Veteran's skin disability, the examiner noted that during the Veteran's military service, he was subject to recurrent skin infection, which seemed to always be preceded by some sort of insect bite which would get infected.  He further noted that there were various gradations of the extent of the infections, as some were quite severe requiring intensive medical treatment with daily debridement and packing of skin lesions, whereas others would clear up with local therapy.  He also reported that on one or two occasions the Veteran had MRSA, and these lesions occurred over his body including his arms, legs, and abdomen.  Upon examination, the examiner reported that the Veteran's skin conditions had cleared and that he had no infections or treatment in the past three years.  Further, there was no finding of any current skin disability, and previous conditions of MRSA and cellulitis, and lymphadenopathy of the axilla had cleared with no residual.  Although a diagnosis of lymphadenopathy of the axilla was indicated, the examiner specifically noted that this condition cleared and there was no evidence of this on examination.        
Typically, in the absence of proof of present disability there can be no valid claim.  To be present as a current disability, there must be evidence of the condition at some time during the appeals period.  However, the Board recognizes the Court's decision in Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), which held that a claimant satisfies the current disability threshold when a disability exists at the time his or her claim was filed, even if the disability resolves prior to VA's adjudication of the claim.

In this case, although a neck disability was not rendered during the May 2008 VA examination, the Board notes that a service treatment record dated December 1998 documents treatment for muscular spasms of the neck as well as a diagnosis of paravertebral muscle spasm.  Moreover, a treatment record dated March 1999 notes a diagnosis of left paravertebral muscle spasm.  Additionally, a treatment record dated February 1997 notes a diagnosis of GERD versus peptic ulcer disease (PUD) and March 1997 treatment records noted diagnoses of gastritis and PUD/GERD.  Further, although no skin disability was reported on examination in May 2008, the Veteran's service treatment records document treatment for skin conditions on multiple occasions.  As previously indicated, the Veteran was treated for cellulitis in July 1996, March 1998, and March 1999 as well as lesions in his armpits in August 1997.  He also testified at the August 2013 hearing that his MRSA condition periodically comes and goes.  See the August 2013 Board hearing transcript, page 26.         

In light of the Court's decision in Romanowsky, the Board is of the opinion that a clarifying medical opinion would be probative in ascertaining whether the Veteran's previously diagnosed neck disability, GERD, and skin disability resolved prior to the filing of his claims in March 2008, and if not, whether such disabilities are related to his military service, to include treatment for these disabilities.  See Charles v. Principi, 16 Vet. App.  370 (2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159(c)(4) (2013) (holding a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient medical evidence to decide the claim). 

The Board also notes that at the August 2013 Board hearing, the Veteran reported that he has received recent treatment at a VA facility for his neck disability and skin disability.  See  the August 2013 Board hearing transcript, pgs. 8, 20, and 28.  The Board notes that the most recent VA treatment records associated with the claims folder are dated April 2009.  

The procurement of such pertinent VA medical reports is required.  Where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  See Bell, supra (holding that documents which were not actually before the adjudicators but had been generated by VA employees or submitted to VA by claimant were, "in contemplation of law, before the Secretary and the Board and should be included in the record").  In light of the foregoing, the Board finds that an attempt should be made to identify and associate these records with the Veteran's claims folder.

Service connection for a right ankle disability

VA regulations provide, in pertinent part, that a veteran is presumed to be in sound condition when examined and accepted into the service except for defects or disorders noted when examined and accepted for service.  38 U.S.C.A. §§ 1111, 1137 (West 2002).  To rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  See VAOPGCPREC 3-2003; see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

If a presumption of aggravation under section 1153 arises, due to an increase in a disability in service, the burden shifts to the government to show a lack of aggravation by establishing by clear and unmistakable evidence "that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994); Wagner, supra.

The Veteran contends that he has a pre-existing right ankle disability that was aggravated during service.  See the August 2013 Board hearing transcript, page 8.  The Veteran's February 1996 report of medical history associated with his enlistment examination notes a fracture of the right ankle in February 1995 which required a cast for one month.  However, no problems were noted since the fracture, and the enlistment examination does not specifically note a right ankle disability at that time.  During service, the Veteran received treatment for a swollen right ankle in May 2007.  The remainder of his service treatment records is absent complaints of or treatment for a right ankle disability.  

There is no opinion of record that addresses whether there is clear and unmistakable evidence that the Veteran's right ankle disability preexisted military service and, if it did, whether there is clear and unmistakable evidence that the right ankle disability was not aggravated by service.  See 38 U.S.C.A. §§ 1111, 1153 (West 2002), 1132; 38 C.F.R. §§ 3.304(b), 3.306 (2013); Wagner, supra; VAOPGCPREC 3-2003.  In light of the foregoing, the Board finds that an opinion for such must be obtained.  See Charles and McLendon, both supra; see also 38 C.F.R. § 3.159(c)(4) (2013) (holding a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient medical evidence to decide the claim).

The Board also notes that at the August 2013 Board hearing, the Veteran reported that he has received recent treatment for his right ankle at a VA facility.  See  the August 2013 Board hearing transcript, page 11.  As discussed above, the most recent VA treatment records associated with the claims folder are dated April 2009.  

The procurement of such pertinent VA medical reports is required.  Where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  See Bell, supra.  In light of the foregoing, the Board finds that an attempt should be made to identify and associate these records with the Veteran's claims folder.

Accordingly, the case is REMANDED for the following action:

1. Request any VA treatment records dated after April 2009 pertaining to the claims remanded herein.  All attempts to secure this evidence must be documented in the claims folder.

2. Thereafter, the Veteran should be afforded appropriate VA examination(s) to determine the nature and etiology of his neck disability, right ankle disability, GERD, and skin disability, to include recurrent cellulitis with local skin infections, including knees, lymphadenopathy of axillae and MRSA of left elbow, also claimed as cellulitis of right arm with fever and nausea, left lower extremity lymphedema, and lesions under armpits.  With regard to the Veteran's skin disability, to the extent possible, schedule the examination during an active stage of the disease.  The Veteran's claims folder must be made available to the examiner prior to the examination.

All tests and studies deemed necessary by the examiner should be performed.  Based on a review of the claims folder and the clinical findings of the examination, the examiner must:

a) Identify any current neck disability.

b) If a neck disability is not identified, render an opinion as to when the neck disability resolved, in particular if it resolved prior to March 2008 when the Veteran filed his claim for VA benefits.  Please discuss the Veteran's service treatment records dated December 1998 and March 1999 for paravertebral muscle spasm.    

c) If a neck disability is identified at any time during the course of the appeal period (from March 2008), provide an opinion as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that the disability is related to the Veteran's period of military service, to include treatment for paravertebral muscle spasm in December 1998 and March 1999.

d) Identify any current GERD.

e) If GERD is not identified, render an opinion as to when the GERD resolved, in particular if it resolved prior to March 2008 when the Veteran filed his claim for VA benefits.  Please discuss the Veteran's service treatment records dated February and March 1997 for GERD.    

f) If GERD is identified at any time during the course of the appeal period (from March 2008), provide an opinion as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that the disability is related to the Veteran's period of military service, to include treatment for GERD in February and March 1997.

g) Identify any current skin disability, to include recurrent cellulitis with local skin infections, including knees, lymphadenopathy of axillae and MRSA of left elbow, also claimed as cellulitis of right arm with fever and nausea, left lower extremity lymphedema, and lesions under armpits.

h) If a skin disability is not identified, render an opinion as to when the skin disability resolved, in particular if it resolved prior to March 2008 when the Veteran filed his claim for VA benefits.  Please discuss the Veteran's service treatment records documenting treatment for cellulitis, MRSA, and lesions of the armpits on multiple occasions.    

i) If a skin disability is identified at any time during the course of the appeal period (from March 2008), provide an opinion as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that the disability is related to the Veteran's period of military service, to include treatment for cellulitis, MRSA, and lesions of the armpits on multiple occasions.

j) Render an opinion as to whether there is clear and unmistakable evidence (obvious or manifest) that the Veteran had a right ankle disability prior to his entry onto his period of active duty.  Review of the entire file is required; however attention is invited to the February 1996 enlistment examination.

k) If the VA examiner determines that the Veteran's right ankle disability pre-existed his military service, provide an opinion as to whether there is clear and unmistakable evidence (obvious or manifest) that it was NOT aggravated to a permanent degree in his service beyond that which would be due to the natural progression of the disability.  Review of the entire file is required; however attention is invited to the May 2007 treatment record noting treatment for a swollen right ankle.

l) If the VA examiner determines that the Veteran's right ankle disability did not pre-exist his military service, provide an opinion as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that the Veteran's right ankle disability is etiologically related to his military service, to include treatment in May 2007 for a swollen right ankle.  
 
The examiner must provide a thorough, detailed, and non-conclusory clinical rational for all opinions expressed.  In the extraordinary situation that the examiner is of the opinion that an opinion cannot be provided without resorting to speculation, then he/she must provide a detailed medical explanation as to why this is so.  The examiner should also address the Veteran's report of continuity of symptoms since discharge from service.  

3. After completing the above action, the claims should be readjudicated.  If the claims remain denied, a 



supplemental statement of the case should be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


